Citation Nr: 1134773	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  10-11 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in St. Louis, Missouri


THE ISSUE

Entitlement to payment or reimbursement for private medical expenses incurred between November 5, 2008, and November 10, 2008.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel






INTRODUCTION

The Veteran had active military service from March 1972 to February 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 determination of the Department of Veterans Affairs (VA) Medical Center in St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant submitted a VA Form 9 in February 2010, in which he indicated that he wished to "give a verbal explanation" regarding the details of his claim.  Following a July 2011 letter requesting clarification, the Veteran indicated that he wishes to appear before a Veterans Law Judge at his local VA regional office.  As the appellant's requested hearing has not yet been conducted, this matter should be REMANDED to schedule the appellant for a Travel Board hearing per his request.  See 38 C.F.R. §§ 20.703, 20.704, 20.1304(a) (2010).

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Travel Board per his request.  Appropriate notification should be given to the appellant and his representative, if any, and such notification should be documented and associated with the claims folder.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


